Citation Nr: 1819824	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  09-41 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel
INTRODUCTION

The Veteran served on active duty from June 1969 to June 1976, with additional service in the Air Force Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In January 2017, the Board remanded these claims for additional development.  After the issuance of a February 2018 supplemental statement of the case, the appeal was remitted to the Board for further appellate review.  

In January 2017, the Board also remanded the issue of entitlement to service connection for tinnitus.  While in remand status, this claim was granted.  As the entire benefit sought on appeal was granted, no appellate review of this claim is warranted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In August 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran does not experience decreased hearing acuity that satisfies the regulatory definition of a hearing loss disability.

2.  The Veteran's left shoulder osteoarthritis was incurred in or due to his active duty.





CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  Left shoulder osteoarthritis was incurred in active service.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the January 2017 remand, the Board requested that the Agency of Original Jurisdiction (AOJ) obtain any relevant evidence not already associated with the claims file and provide the Veteran with additional VA examinations.  After this development was completed, the AOJ re-adjudicated the Veteran's claims and issued a supplemental statement of the case to the Veteran and his representative.  As such, the Board finds that the AOJ substantially complied with the January 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran asserts that his current bilateral hearing loss and left shoulder disability were incurred in or due to his active duty.

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In order to establish direct service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Bilateral Hearing Loss

The salient issue presented by the Veteran's claim is whether the evidence establishes a current diagnosis of bilateral hearing loss.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In May 2007, the Veteran underwent a VA audiological examination in order to ascertain the presence of bilateral hearing loss.  The Veteran's puretone thresholds ranged from 5 to 15 decibels, bilaterally, and his speech recognition score was 94 percent, bilaterally.

During the August 2016 Board hearing, the Veteran asserted that his bilateral hearing loss worsened since the May 2007 VA examination and, thus, the appeal was remanded in order to provide the Veteran another examination.

In March 2017, the Veteran underwent the requested VA audiological examination.  While the Veteran's puretone thresholds worsened since May 2007, none were greater than 25 decibels, bilaterally (his right ear puretone thresholds ranged from 10 to 25 decibels, while his left ear puretone thresholds ranged from 5 to 25 decibels).  The VA examiner determined that the Veteran's speech recognition score was 100 percent, bilaterally.

The Veteran did not submit and the evidence of record is otherwise negative for evidence demonstrating that his right and/or left ear hearing loss satisfies the regulatory definition for a current disability.  38 C.F.R. § 3.385.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent competent evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for bilateral hearing loss has not been presented and the appeal must be denied. 

To the extent that the Veteran asserts he has bilateral hearing loss, the Board finds that such a determination is more suited to the realm of medical, rather than lay expertise.  The Veteran's statements are competent as to experiencing decreased hearing acuity; however, the diagnosis of bilateral hearing loss that satisfies the applicable regulations is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's lay assertions do not constitute competent evidence of a current bilateral hearing disability in this case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995). 

Because bilateral hearing loss for VA purposes has not been shown, the preponderance of the evidence is against this service connection claim, the benefit-of-the-doubt rule does not apply, and the claim of entitlement to service connection for bilateral hearing loss must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Left Shoulder

Service connection has already been granted for the Veteran's residuals of a neck injury with cervical disc disease and left upper extremity radiculopathy with thenar eminence atrophy and weakness (previously rated as brachial flexitas).  The Veteran is seeking service connection for a separate and distinct left shoulder disability.

Prior to the January 2017 Board remand, the medical evidence of record did not establish the presence of a left shoulder disability beyond those for which service-connection had already been granted.  However, the Veteran asserted that he experienced lay observable symptoms.  As such, the Board remanded the Veteran's claim in order to ascertain the presence of a separate and distinct left shoulder disability.

In March 2017, the Veteran underwent a VA examination that resulted in a diagnosis of left shoulder osteoarthritis.  Further, a radiological evaluation revealed a narrowing of the acromioclavicular joint.  The impression was "small corticated structure adjacent probably secondary to tendonosis or old avulsion fracture."  Ultimately, the examiner opined that the diagnosed left shoulder disability was at least as likely as not (50 percent or greater probability) incurred in or caused by an in-service injury, event, or illness.  In support of this opinion, the examiner provided the following rationale:

A signed report about May 1977 [motor vehicle accident] in which right upper extremity was severely injured with C-6 vertebral chip fracture and shoulder area bruised was signed by [United States Air Force] officials with illegible signature on sheet attached to Form 2545/section B:15.  Present X-Ray state of [acromioclavicular] Joint narrowing with surrounding ossification.  Current left shoulder condition is at least as likely as not due to injury 1977 [sic] and continuation of same pathology. Therefore at least as likely as not that the [V]eteran[']s left shoulder condition incurred in or caused by the motor vehicle accident that occurred May 1977.

The examiner cited the wrong date regarding the Veteran's in-service motor vehicle accident, stating it occurred in May 1977, when documentation of record shows it happened in May 1972.  Beyond this mistake, the Board finds that the etiological opinion was arrived at after a thorough review of the evidence and a thorough clinical evaluation.  The Board finds that the March 2017 opinion to be highly probative.

Despite the examiner's obvious clerical error regarding the date of the motor vehicle accident, the AOJ issued a deferred rating decision in July 2017, requesting that the March 2017 VA examiner identify the evidence upon which the positive etiological opinion was rendered and/or provide clarification.

For reasons unknown to the Board, in response to the request for clarification, the AOJ obtained an entirely new opinion from a different VA examiner in November 2017.  After reviewing the evidence of record, the second examiner opined as follows:

Indexed record review didn't show specific [left] shoulder disease or treatment in years of service 6/16/1969 TO 6/18/1972, 6/19/1972 TO 6/18/1976.  [L]ooks [like] he was seen in 12/1976 but was for neck condition with pain from his neck to shoulders.   [T]hat was the same on 3/1/00.

The [left] shoulder condition is separate from his neck condition and the brachial plexus.  Shoulder is joint disease that he didn't have in service.  [P]ain from the neck radiates down from his neck affect the nerve system not the joint.

[I]t looks to me his 3/21/2017 [VAX diagnosis of] Acromioclavicular joint osteoarthritis [left] is separate [left] shoulder condition that not caused by his neck disease.

The Board finds that the November 2017 supplemental opinion is, at best, incomplete, as the VA examiner did not discuss the etiological relationship between the Veteran's current left shoulder osteoarthritis and the documented May 1972 motor vehicle accident.  The entirety of the opinion regarding in-service incurrence is that the Veteran did not have osteoarthritis during active duty, which the Board finds to be conclusory.  As such, the Board finds that the November 2017 supplemental opinion is of little probative value.

The evidence of record establishes a separate and distinct left shoulder disability diagnosed as osteoarthritis.  The only two opinions addressing the etiological relationship between this disability and the Veteran's active duty service are the March 2017 VA examiner's opinion and the November 2017 supplemental opinion.  After reviewing the evidence of record, the Board finds that the preponderance of the evidence is in the Veteran's favor and, thus, service connection for left shoulder osteoarthritis is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for left shoulder osteoarthritis is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


